Citation Nr: 0431522	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for residuals of 
aortic valve replacement, currently evaluated as 30 percent 
disabling.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2001, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  In addition, a hearing before a 
local hearing officer was held at the Detroit RO in April 
2000.  A transcript of each hearing is of record.

When this case was last before the Board in June 2001, it was 
remanded for additional development.

The Board notes that in the November 2004 "Brief in Support 
of Appeal" submitted on behalf of the veteran, a new claim 
for service connection for depression on a secondary basis is 
raised.  This matter is referred to the RO for the 
appropriate action.


REMAND

The veteran contends that he is entitled to at least a 60 
percent rating for his residuals of aortic valve replacement 
and that his service-connected heart disability renders him 
unemployable.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 30 percent for his service-connected 
residuals of aortic valve replacement, the Board notes that 
in June 2001 the case was remanded for additional 
development.  Included in this development was a request for 
a VA examination.  Although a VA examination was conducted in 
March 2002, the report of that examination is inadequate for 
rating purposes because it does not contain the results of 
either of two necessary tests, namely a workload test (in 
METs) and the level of left ventricular dysfunction in terms 
of an ejection fraction.

The Board also notes that after the claims folder was 
forwarded to the Board, the veteran submitted additional 
evidence in support of his appeal.  Specifically, the veteran 
submitted VA progress notes from the VA Medical Center in 
Battle Creek, Michigan and a January 2004 Social Security 
Administration (SSA) decision.  The representative has 
informed the Board that the veteran does not waive his right 
to have this evidence initially considered by the RO.

Furthermore, the Board notes that the above-mentioned 
progress notes from the VA Medical Center in Battle Creek, 
Michigan indicate that the veteran was transferred to the Ann 
Arbor, Michigan VA Healthcare System in March 2003, where he 
underwent heart surgery.  However, the operative report and 
surrounding medical records from the Ann Arbor Healthcare 
System are not contained in the record.  

Finally, the Board notes that although the above-mentioned 
January 2004 SSA decision which grants the veteran disability 
benefits does not state the basis of the grant, and the Board 
is aware that the claims folder contains some SSA records, it 
should be noted that the SSA records contained in the claims 
folder are not up-to-date because they are the records on 
which a previous March 2000 denial of SSA benefits was based.  
The records that form the basis of the January 2004 grant 
should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should obtain a copy of the 
records upon which the January 2004 award 
of SSA disability benefits was based.

2.  The RO should obtain all pertinent 
medical records, to include the operative 
report and accompanying medical records 
associated with the veteran's heart 
surgery in March 2003 from the Ann Arbor, 
Michigan Healthcare System.

3.  After all pertinent record 
development has been completed, the RO 
should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's 
residuals of aortic valve replacement.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Specifically, the examiner should 
identify the level of physical activity, 
expressed in metabolic equivalents 
(METs), resulting in dyspnea, fatigue, 
angina, dizziness or syncope; and the 
level of left ventricular dysfunction in 
terms of an ejection fraction.

The examiner should record pertinent 
complaints, symptoms and clinical 
findings and comment on the extent of any 
and all functional limitations, 
specifically work-related, caused by 
such.  The examiner should provide an 
opinion with supporting rationale 
concerning the impact of the veteran's 
heart disability on his ability to work.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  The RO should also undertake any other 
development it determines is warranted.

5.  The RO should then readjudicate the 
issues on appeal based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


